Citation Nr: 0416536	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin rash, also 
called bumps on body, due to an undiagnosed illness.

2.  Entitlement to service connection for mouth ulcers due to 
an undiagnosed illness.

3.  Entitlement to service connection for twitching of 
eyelids due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

5.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.

6.  Entitlement to service connection for painful urination 
due to an undiagnosed illness.

7.  Entitlement to service connection for lump near the right 
ear due to an undiagnosed illness.

8.  Entitlement to an initial evaluation in excess of 
10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1990 and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1990 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection bumps 
on body, mouth ulcers, sore joints, muscle pain, painful 
urination, lump over right ear, and left knee pain.

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on your part.


REMAND

A July 2001 letter, which informed the veteran of the passage 
of the Veterans Claims Assistance Act of 2000 (VCAA) and the 
evidence necessary to substantiate his claims for service 
connection, addressed the evidence necessary to substantiate 
claims for service connection as having been incurred in or 
aggravated by service.  The letter did not include the 
evidence necessary to substantiate claims for service 
connection as being due to an undiagnosed illness, which has 
its own criteria, see 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2003), which are separate from claims for 
service connection under 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Thus, the veteran has not been provided with sufficient 
notification of the evidence necessary to substantiate his 
claims for service connection as being due to undiagnosed 
illness and, in the same notice, been provided with which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with his claims for service connection.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to these claims.  See 38 C.F.R. § 3.159(b)(1) 
(2003).  Therefore, the Board finds that the veteran must be 
provided with the above notices as to his claims.

At the December 2003 hearing, the veteran stated that he had 
received treatment for his disabilities at the VA Medical 
Center in Charleston, South Carolina, since April 2002.  The 
Board finds that the VA medical records must be obtained 
prior to its consideration of the claims.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development in 
this regard.

Additionally, the veteran underwent a VA examination in May 
2003.  The examiner recommended additional testing for some 
of the disabilities, which additional testing has not been 
done.  For example, the examiner entered a diagnosis of 
aphthous ulcer and noted the veteran had a "low white 
count" and recommended that the veteran undergo a "hemics 
disorder" examination.  Also, a diagnosis of muscle pain was 
entered, and the examiner stated that the veteran had some 
elevation of the Creatine phosphokinase and suggested that 
the veteran undergo a needle electromyogram.  Neither the 
examination nor the electromyogram has been done.  Further, 
the examiner entered a diagnosis of joint pain and stated 
that "FANA [(florescent antibody to membrane antigen) was] 
pending."  He added that if this was negative, then there 
were no objective findings of a joint pain condition.  There 
is no addendum to the examination to indicate what the FANA 
results had revealed.  Thus, the Board finds that the 
recommended additional testing must be conducted and that the 
FANA results be associated with the claims file with an 
interpretation from a physician.

The Board notes that the veteran has initiated an appeal for 
the claim for service connection for headaches.  That claim 
was granted in a July 2003 Decision Review Officer decision 
and assigned a 10 percent evaluation.  When the RO issued the 
decision, the veteran was provided with a document, which 
explained that part of his appeal had been granted.  The 
veteran was asked if he was satisfied with the decision.  The 
veteran submitted the document and checked the box which 
would indicate he was not satisfied with the decision, and he 
signed and dated the document.  A few months later, the 
veteran again reiterated his claim for a higher rating.  The 
Board finds that such statement from the veteran is a valid 
notice of disagreement to the July 2003 Decision Review 
Officer decision, which granted service connection for 
headaches and assigned a 10 percent evaluation.  Thus, the 
issue of entitlement to an initial evaluation in excess of 
10 percent for headaches must be remanded for issuance of a 
statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The veteran should be provided with 
the notice requirements of the VCAA, to 
include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for service connection for skin rash, 
also called bumps on the body, mouth 
ulcers, twitching of eyelids, joint pain, 
muscle pain, painful urination, and lump 
near the right ear all due to an 
undiagnosed illness, and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The treatment records from the VA 
Medical Center in Charleston, South 
Carolina, dated from April 2002 to the 
present, should be obtained and 
associated with the claims file.

3.  The veteran should be scheduled for a 
"hemics disorder" examination in 
connection with his claim for service 
connection for mouth ulcers.  The 
examiner should address how the results 
of this examination affect or do not 
affect the diagnosis of aphthous ulcers 
in the mouth.  Any opinion expressed in 
the examination report should be 
accompanied by a written rationale with 
supporting reference to evidence in the 
claims file and/or sound medical 
principles.

4.  The veteran should be scheduled to 
undergo an electromyogram in connection 
with his claim for service connection for 
muscle pain.  The examiner should address 
how the results of this test affect or do 
not affect the finding of an elevation of 
the Creatine phosphokinase and the 
veteran's complaints of muscle pain.  Any 
opinion expressed in the examination 
report should be accompanied by a written 
rationale with supporting reference to 
evidence in the claims file and/or sound 
medical principles.

5.  The May 2003 FANA results should be 
associated with the claims file with an 
explanation from a physician as to 
whether the findings are positive or 
negative and how such findings affect or 
do not affect the diagnosis of "joint 
pain with normal examination."  Any 
opinion expressed in the examination 
report should be accompanied by a written 
rationale with supporting reference to 
evidence in the claims file and/or sound 
medical principles.

6.  The claims for service connection for 
skin rash, also called bumps on the body, 
mouth ulcers, twitching of eyelids, joint 
pain, muscle pain, painful urination, and 
lump near the right ear all due to an 
undiagnosed illness should be 
readjudicated.  Any necessary nexus 
opinions should be obtained prior to 
readjudication.  If any benefit claimed 
remains denied, the veteran and his 
representative should be provided with a 
pertinent supplemental statement of the 
case, and they should be given an 
opportunity to respond thereto.   

7.  The veteran should also be furnished 
with an SOC as to the claim for 
entitlement to an initial evaluation in 
excess of 10 percent for headaches.  The 
SOC should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2003).  If the veteran so desires, he 
must also be provided an opportunity for 
a hearing on this issue.  Thereafter, if 
an appeal has been perfected, it should 
be returned to the Board for appellate 
review.

The Board is obligated by law to ensure that its directives, 
as well as any of the United States Court of Appeals for 
Veterans Claims (Court), are fully completed.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


